Owen, J.
(dissenting). I think the motion for a new trial was properly granted. The charge of the court was subject to the criticism expressed by the trial judge, in my opinion. It seems reasonably clear to me that the plaintiff was entitled to have the question of the sufficiency of the appliance, referred to as the slide, submitted to the jury under, proper instructions. The work of transporting the ice from the icehouse to the bunker was a simple operation unattended with any great hazard when everything went according to plan. The ice was let down from the platform *645to the running-board on top of the car by means of the slide. When once on the running-board it was transported to the bunker. But in the instance here under consideration the ice slipped from the slide onto the slanting roof of the car. While if the deceased had permitted the ice to' slide from the car to the ground the unfortunate accident would not have occurred, yet such conduct would not have commended him to the favorable consideration of his employer. The instinct of a faithful employee impelled him to rescue the cake of ice from its position and restore it to the running-board where it could be easily transported to its destination. While we do not know just how the accident occurred, the evidence in the case, in my judgment, justifies the inference that it resulted from a commendable effort on the part of the deceased to drag the cake of ice to the running-board of the car. If, in any view of the evidence, such an inference is permissible, the question was for the jury. Porter v. Industrial Comm. 173 Wis. 267, 181 N. W. 317.
While I concede that there must be a causal relation between the defective slide and the accident, it seems to me that relation is plain enough if the accident resulted from an effort to rescue the cake of ice from its malposition on the top of the car. I cannot see that the fact that it came to a state of rest in any way interrupts that relation. The effort to place the cake of ice on the running-board was made necessary by the fact that it was on the inclined portion of the roof of the car, a position which it had assumed by reason of the defective slide, if the slide was defective.
For these reasons, briefly stated, I think the order of the circuit court granting a 'new trial should be affirmed.